 350325 NLRB No. 48DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The National Labor Relations Board has delegated its authorityin this proceeding to a three-member panel.2Compare Secs. 9(c)(1) and 10(b) of the National Labor RelationsAct, which provide for the conduct of hearings in representation and
unfair labor practice proceedings, respectively. We have been admin-
istratively advised that there are no representation or unfair labor
practice proceedings involving these parties currently pending before
the NLRB.3For cases where the Board has issued an Advisory Opinion basedon facts which were either undisputed or previously determined by
the state agency, or court. See Correctional Medical Systems, 299NLRB 654 (1990); University of Vermont, 297 NLRB 291 (1989);and St. Paul Ramsey Medical Center, 291 NLRB 755 (1988).Austin J. DeCoster, d/b/a DeCoster Egg Farms,L&L Cleaning, Inc., Maine Contract Farming,
Northern Transportation, LLC, PFS Loading,
Inc., and Turner Maintenance and Services,
Inc. and United Paperworkers InternationalUnion and Maine Labor Relations Board, Peti-tioner. Case AOŒ347February 4, 1998ORDER DENYING PETITION FORADVISORY OPINIONBYMEMBERSLIEBMAN, HURTGEN, ANDBRAMEPursuant to Sections 102.98 and 102.99 of theBoard™s Rules and Regulations, on December 29,
1997, the Maine Labor Relations Board (MLRB) filed
a petition for an Advisory Opinion as to whether the
Board would decline to assert jurisdiction over Austin
J. DeCoster, d/b/a DeCoster Egg Farms, L&L Clean-
ing, Inc., Maine Contract Farming, Northern Transpor-
tation, LLC, PFS Loading, Inc., and Turner Mainte-
nance and Services, Inc. (the Employers), on the
ground that their employees are ‚‚agricultural labor-
ers™™ within the meaning of Section 2(3) of the Na-
tional Labor Relations Act. In pertinent part, the peti-
tion alleges as follows:1. A proceeding (Docket No. 98Œ7) is currentlypending before the MLRB in which the United Paper-
workers International Union (the Union) has charged
the Employers, as an alleged single-integrated enter-
prise, with engaging in certain prohibited practices
under the Maine Agricultural Employees Labor Rela-
tions Act, 26 M.R.S.A. ch. 16. Several of the Employ-
ers, L&L Cleaning, Inc., Northern Transportation,
LLC, and Turner Maintenance and Services, Inc., have
interposed as defenses in that proceeding that the com-
plaint is preempted by the National Labor Relations
Act and that the MLRB is without jurisdiction.2. The general nature of the Employers™ business isas follows: Austin J. DeCoster d/b/a DeCoster Egg
Farms owns all the land and buildings that formerly
constituted the premises of DeCoster Egg Farms. L&L
Cleaning, Inc. engages in the business of industrial
cleaning. Maine Contract Farming operates the hen
houses, hatchery, feed mill, and the sanitation depart-
ment of the former DeCoster Egg Farms. Northern
Transportation, LLC engages in the business of trans-
portation and trucking services. Turner Maintenance
and Services, Inc. engages in the business of vehicle
repair and maintenance and property upkeep. The
MLRB has no information concerning the nature of the
business conducted by PFS Loading, Inc.In its petition, the MLRB states that it has no evi-dence concerning the commerce operations of the sev-
eral Employers and has not made any findings in the
proceeding. Due to the number of employers involvedand the nature of their alleged business relationships,the MLRB requests that the Board conduct an evi-dentiary proceeding to determine whether any of the
employees at issue are exempt from the Board™s juris-
diction as agricultural employees. The MLRB asserts
that a hearing would help clarify the business relation-
ships among the various employers and identify the ac-
tual employer or employers of the employees. The
MLRB asserts that the record developed through such
a proceeding could also be used by the MLRB in mak-
ing its own jurisdictional determination, if any of the
employees at issue are determined to be agricultural
employees by the Board, thereby avoiding duplication
of effort by the parties.On January 13, 1998, Austin J. DeCoster d/b/aDeCoster Egg Farms filed a response to the MLRB™s
petition.Having duly considered the matter,1we deny theMLRB™s petition for an Advisory Opinion. The
Board™s Advisory Opinion proceedings are not de-
signed to resolve disputed issues of fact. Brooklyn Bu-reau of Community Service, 320 NLRB 1148 fn. 2(1996).2Thus, Section 101.39 of the Board™s Rulesand Regulations, as amended 61 FR 65189 (Dec. 11,
1996), specifically provides that a petition for Advi-
sory Opinion may only be filed if the relevant facts are
undisputed or the agency or court has already made the
relevant factual findings. See also Section 102.99 of
the Board™s Rules (providing that the petition shall al-
lege the findings of the agency or court or, in the ab-
sence of findings, a statement of the evidence relating
to the jurisdictional question).3Here, as indicated above, the MLRB asserts that ithas not received any evidence or made any factual
findings regarding the jurisdictional issue. Further, the
response filed by Austin J. DeCoster d/b/a DeCoster
Egg Farms also does not set forth any facts and, more-
over, denies various factual allegations made by the
Union in the state proceeding regarding the relation-
ship between the Employers. Thus, it is clear that the
petition fails to satisfy the requirements of the Board™s
Rules, and must be dismissed.VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00350Fmt 0610Sfmt 0610D:\NLRB\325.039APPS10PsN: APPS10
